Title: Enclosure: Elizabeth Burgin to James Caldwell, 19 November 1779
From: Burgin, Elizabeth
To: Caldwell, James


          
            Elizt. Town [N.J.] November 19 1779
          
          July 17th being Sent for by generr. Patterson Surspacted For helping the amaricans presiners to mak their acape gorge Hebbuy Coming from your Exelence the Weak before and Cared out Mager van Burah Capt. Crain Lt Lee Who Mad ther acape from the guard on Long Island Gorge Higby Braught a paper to me from your aide Derectted to Col. Md gaw on Long Island he the Sd gorge Higly being taking up and Confined in the provost Guard his Wife told gener. Patteson that he Carad out Two hundred amarican preseners for Me for Witch Reason Known My Self guilty Did hide My Self for two weeaks in New york understanding genr. Patterson had Offerd a bounty of two

Houndred pounds for taking me he Keep a guard five days at my house Leting no body Come in or out thin throu the hal[p] of Frinds got on Long Island and ther Staid five Weeaks Then William Scudder Came to Long Island in wale boat And I Maid My Escape With him wee being Chased by two Boats half way the Sound then got to New Englan and Came to Phaladelphia Then I got a pass of The Bord of War to go to Elizt. Town to try to git My Children from New york Witch I obtained in three or four Weeks but Could not git My Close or Any thing But My Children. When application wais Made by mr John Franckling My Close & Furnture thay Should be Sold And the Money be giving to the Loyles.
          I am now Sir very Desolate without Money without Close or friends to go to I Mean to go to philadelphia Whir god know How I shall Live a Cold winter Coming on For the Throuth of the above your Excellence Can inquir Mager John Stuart or Col. Thomas Thomas I Lived opsied Mr John Franklings and by their desire make this Application if your Excelence pleiasd you Can derect Mr Thomas Fankling in phaladelpia Wheir I Can be found If the gener. thinks proper I should be glad to Drow provisions for My Self and Childrens in Phaladelphia Wheir I Meain to Remain helping our poore preseners Brought Me to Want Whith I don’t Repent.
          
            Elezebeth Burgin
          
        